RENDERED: OCTOBER 30, 2020; 10:00 A.M.
                  NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                  Court of Appeals

                     NO. 2019-CA-1704-ME



TIMOTHY DAVID SLONAKER                              APPELLANT


          APPEAL FROM JEFFERSON CIRCUIT COURT
v.       HONORABLE LAUREN ADAMS OGDEN, JUDGE
                ACTION NO. 19-D-502656-001


JULIETTA ANN YADON                                   APPELLEE




AND                  NO. 2019-CA-1707-ME



TIMOTHY DAVID SLONAKER                              APPELLANT


          APPEAL FROM JEFFERSON CIRCUIT COURT
v.       HONORABLE LAUREN ADAMS OGDEN, JUDGE
                ACTION NO. 19-D-502707-001


JULIETTA ANN YADON                                   APPELLEE
                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

COMBS, JUDGE: In these consolidated appeals, the Appellant, Timothy David

Slonaker, appeals from an order of protection restraining him from any contact

with his former wife, Julietta Ann Yadon, the Appellee. Timothy also appeals

from an order dismissing his petition for a protective order against Julietta. After

our review, we affirm.

             The parties worked at the Ford Plant in Louisville at the time of their

marriage in 2017. Their divorce was finalized in June 2019, and they have

continued to work at the same Ford Plant. Timothy is an electrician, and Julietta’s

position involves driving a cart or a “turtle” to deliver parts. On August 29, 2019,

Julietta filed a petition for an order of protection against Timothy, case No. 19-D-

502656-001, alleging that:

             On 8/29/2019 and today, [Timothy] talked to a coworker
             of mine, that didn’t even know him. He started
             slandering me. He told her that he could have any
             woman he wants. Yesterday, knowing where I park my
             car he watches. I have witnesses who have seen him do
             this on numerous occasions. Approximately two weeks
             ago he was called to the front of the facility, and told to
             stay away from me by administration, after I made a
             complaint about his stalking. This was the second time I
             have had to complain about him to Labor Relations and
             the second time he has been told to stay away from me.

                                         -2-
             He is no longer coming up to me as he had been doing
             before on the parking lot and stands back inside the
             facility watching when he should be in his designated
             area. He was told by administration to have absolutely
             no type of contact with me and he has ignored it all. I am
             not trying to make him loose [sic] his job, but I fear for
             my safety. I want this to stop. I do not know his mental
             state and fear he could possibly do me harm.

             Julietta further alleged that three weeks earlier, she had seen Timothy

talking to a man against whom she had taken out an EPO in 2013, an occurrence

that made her extremely nervous; that Timothy’s behavior “is really odd”; and that

several co-workers had voiced concerns for her safety. Julietta explained that she

had called the police in the same time frame because Timothy had come to her

house at least six times; that he texted her, stating that he knew she had a

boyfriend; and that two days earlier, Timothy had come to her home twice within a

twenty-minute period. Julietta requested that Timothy stay away from her,

especially at work, and that he stay away from her home and property. She also

asked that he stop harassing, slandering, and stalking her.

             On August 29, 2019, the court entered an emergency order of

protection (EPO) restraining Timothy: from committing further acts of abuse or

threats of abuse, stalking, or sexual assault; from any contact with Julietta and

directing that he remain 500 feet away from her home and workplace; and from

disposing of or damaging any property of the parties. On August 30, 2019,




                                          -3-
Timothy was served with the EPO and a summons to appear for a hearing on

September 10, 2019.

            On September 3, 2019, Timothy filed his own petition for an EPO

against Julietta, case No. 19-D-502707-001, alleging as follows:

            I Timothy (pet) and Julietta (resp) were former spouses.
            The most physical thing happened at work on the 20 th.
            We both work at ford [sic] I was called over to fix a
            machine and she zoomed past on a buggy almost hitting
            me making me fall back behind my buggy. She did not
            beep or let me know she was coming and she knows I
            have no peripheral vision in my right eye, so I could not
            see her coming. I had to write a statement to my boss
            making them aware of the situation. She then shows up
            in the parking lot on the 30th parking 2 spaces from me
            when she just had me served with an order and there
            were 100s of other parking spaces. I have had people
            following me and taking pictures. She has told me that
            there are a lot of people who want to beat me up. She is
            out there slandering my name and causing me problems.
            I just want her to stay away from me and have no contact
            with me at all.

On September 3, 2019, Julietta was served with summons to appear at the hearing.

            On September 10, 2019, the trial court conducted a hearing on the

petitions. We have reviewed the recorded proceedings. Both parties were present

and represented by counsel. The court read the allegations of both petitions into

the record. Julietta testified. Timothy called three witnesses: Pat Brown, his boss;

David Stephens, his co-worker; and Robert Applegate, his union representative.




                                        -4-
After they testified, the hearing was continued to October 15, 2019, due to time

constraints.

               The trial court made detailed handwritten factual findings

summarizing the testimony presented. In case No. 19-D-502656-001, Julietta Ann

Yadon v. Timothy David Slonaker, the September 10, 2019, docket sheet reflects as

follows:

               Parties both present w/their counsel, [Julietta] adopted
               her petition & suppl. w/further testimony. [Julietta]
               testified as to prior stalking, jealous, manipulative, &
               narcissistic behaviors of [Timothy] that resulted in the
               breakup of their marriage. Lots of email, texting, P/C’s,
               showing up @ her house & work area. [Julietta] had to
               block his # & email address. [Julietta] described
               [Timothy’s] behavior as “odd” & like he was still in love
               w/her. [Timothy] stopped her in May & in later months,
               hugging her kissing her & begging her to come back &
               propositioned her sexually & with drugs. He smacked her
               on the butt & said he wanted to f[***] her. She called
               the police “b/c he was scaring her,” @ a later late.
               [Julietta] now carries a gun, which she didn’t before.
               [Timothy] is undergoing therapy for his mental health
               issues. The parties have a 6-12-19 agreement to “no
               contact” in place.[1]

In addition, the trial court found that:2

1
 The parties’ June 12, 2019, mediated settlement agreement in their divorce action was made an
exhibit to Julietta’s testimony at the hearing. Paragraph 19 provided that the parties agreed to
have “no direct physical or verbal contact with each other’s person or property . . . whether at
work or at all locations outside of work.” This included “non-verbal communication, text
messages, electronic mail, social media and any contact through third parties.”
2
  These additional findings are hand-written at the top of the docket sheet order -- apparently due
to lack of space at the bottom of the form; they are a continuation of the trial court’s summary of
Julietta’s testimony on September 10, 2019.

                                                -5-
            [Timothy] has repeatedly asked [Julietta] to get rid of
            their N/C Order. [Julietta] does fear for her safety. She
            rarely responds to his communications & does not
            approach him. She has tried to be pleasant only due to
            her fear of [Timothy] & never initiated the contact. She
            reported he put his hands around her throat when they
            dated to see if she trusted him. She has tried to address
            the issues @ work prior to filing for an EPO.

            The trial court also made findings regarding the testimony of

Timothy’s witnesses. Pat Brown, his supervisor, testified that he tells Timothy

where to be stationed at work and that due to the domestic conflict, Timothy is

now kept away from Julietta’s work area. David Stephens, Timothy’s co-worker,

saw Julietta’s car parked a few spaces down from Timothy’s -- even though

Timothy had arrived first. Robert Applegate, Timothy’s union representative,

confirmed that “each party has made complaints ags’t the other that have been

unfounded after investig’n. The co. is trying to make accommodations to keep the

parties apart @ work.”

            The trial court made the following findings on its September 10, 2019,

docket sheet in case No. 19-D-502707-001, Timothy Slonaker v. Julietta Ann

Yadon:

            [Julietta] claims [Timothy] tried to set her up by
            stretching/standing & parking in the lane she drives in @
            work with her turtle/buggy & said, “Baby girl, you know
            you almost hit me.” She doesn’t approach him or even
            contact him. [Julietta] detailed lots of instability,


                                        -6-
                harassm’t, stalking behaviors since the parties’ sep’n,
                although she thought they could try to be friendly. . . .

The trial court incorporated the findings that it made in each case into the other,

respectively.

                On October 15, 2019, Timothy testified, and Julietta testified on

rebuttal. At the close of the hearing, the trial court announced that it was

dismissing Timothy’s petition, having concluded that he had not met his burden of

proof. With respect to Julietta’s petition, the court found that stalking has occurred

and that a protective order would be issued because of “her subjective state of

mind as well as the frequent unwanted contacts, kissing, hugging, propositioning,

intimidation.”

                On October 15, 2019, the trial court entered a domestic violence order

(DVO) in case No. 19-D-502656-001, Julietta Ann Yadon v. Timothy David

Slonaker. The court found that “it was established by a preponderance of the

evidence, that an act(s) of . . .  stalking . . . has occurred and may again occur[.]”

The trial court ordered that Timothy “be restrained from committing further acts of

abuse or threats of abuse, stalking or sexual assault . . . and . . . from any

unauthorized contact” with Julietta, effective for three years until October 14,

2022. The DVO requires that Timothy remain at least 500 feet away from Julietta

and from her home address and that he be restrained from disposing of or

damaging any property of the parties.

                                             -7-
             Attached to the DVO is the trial court’s October 15, 2019, docket

sheet, which reflects that “stalking has occurred & likely to occur again. 3 yr.

DVO, as [Julietta] has been in bodily fear (her subjective state of mind).” The

docket sheet also contains the following findings:

             Parties present with counsel. Neither party has abided by
             the no contact order in the parties’ divorce action.
             [Timothy] testified that when [Julietta] came into his
             work area or is in maintenance, he goes the other way.
             He claims [Julietta] has sent him 40+ texts & is still
             pursuing him. Police were called out to work since the
             last Ct date. [Timothy] alleges he only goes where he is
             directed to go @ work. He acknowledges he went to her
             house 2x uninvited. [Timothy] believes [Julietta] is
             motivated to get [Timothy] in trouble. [Julietta] testified
             he does still park by her car, which caused her to be
             extremely shaky & unable to do her job. On 10/3/19, she
             saw his car driving into her subdivision & showed up in
             her work area & in the parking lot on her breaks since
             last Ct date. [Timothy] admonished by Ct for repeated
             improper behaviors/contacts.

             Timothy filed a notice of appeal to this Court, appeal No. 2019-CA-

1704-ME.

             On October 15, 2019, the trial court entered an order in case No. 19-

D-502707-001, Timothy Slonaker v. Julietta Ann Yadon, dismissing Timothy’s

petition. Attached to the order dismissing is the trial court’s October 15, 2019,

docket sheet with its findings, reciting as follows:

              Parties both present w/counsel. [Timothy] testified it is
              [Julietta] who texts him repeatedly. He claims he avoids
              her when he can & it is she who pursues him. He claims

                                          -8-
                 she never asked him to stop contacting her. He claims
                 she hangs around his work area & has even tried to take
                 his picture. He claims it is [Julietta] who parks near
                 him. [Julietta] is very credible in her testimony &
                 fear of [Timothy]. [Timothy] is not credible in his
                 allegations & has shown infrequent disregard for the
                 EPO in place. [Julietta] was credible that she only
                 responded to texts from [Timothy], & did not initiate
                 contact w/[Timothy]. Petition dismissed.

(Emphasis added). Timothy filed a notice of appeal to this Court, appeal No.

2019-CA-1707-ME.

                By order of this Court entered on April 20, 2020, the appeals were

consolidated for all purposes. By order entered June 22, 2020, this Court granted

the motion of Julietta’s counsel to withdraw and allowed her 15 days to notify this

Court if she intended to obtain new counsel.3 Julietta has not obtained counsel nor

has she filed a brief. Although CR4 76.12(8)(c) allows us to impose penalties when

an appellee has not filed a brief, the decision to do so lies within our sound

discretion. Roberts v. Bucci, 218 S.W.3d 395 (Ky. App. 2007). In this case, we

have elected to consider the appeals on their merits.

                Timothy filed separate briefs prior to the entry of the order

consolidating. In appeal No. 2019-CA-1704-ME, he argues that the events as




3
 On June 16, 2020, this Court received a document submitted by Julietta and captioned, “Pro Se
Entry of Appearance Opposing this Appeal.”
4
    Kentucky Rules of Civil Procedure.

                                             -9-
recounted and the evidence of record do not support a conclusion that stalking

occurred.

                After a hearing, a court may issue a DVO if it “finds by a

preponderance of the evidence that domestic violence and abuse has occurred and

may again occur . . . .” KRS5 403.740(1).

                KRS 403.720 provides in relevant part that:

                (1) “Domestic violence and abuse” means physical
                injury, serious physical injury, stalking, sexual abuse,
                strangulation, assault, or the infliction of fear of
                imminent physical injury, serious physical injury, sexual
                abuse, strangulation, or assault between family members
                or members of an unmarried couple;

                (2) “Family member” means a spouse, including a former
                spouse . . . .

                As Timothy notes, stalking was not enumerated in KRS 403.720(1)

until the statute was amended effective January 1, 2016. KRS Chapter 403 does

not define stalking. Timothy draws our attention to an unpublished decision of this

Court, Kiser v. Kiser, No. 2018-CA-0812-ME, 2019 WL 169204 (Ky. App. Jan.

11, 2019), which explains that:

                While the statutes relating to domestic violence and
                abuse do not define “stalking,” it is appropriate for us [to]
                borrow the definition of “stalking” contained and applied
                in the similar IPO [interpersonal protective order]
                statutes. See Halloway v. Simmons, 532 S.W.3d 158, 162


5
    Kentucky Revised Statutes.

                                            -10-
(Ky. App. 2017); Calhoun v. Wood, 516 S.W.3d 357,
360-61 (Ky. App. 2017).

KRS 456.010(7) prohibits conduct which constitutes first
and second-degree stalking under KRS 508.140 and KRS
508.150.

      (1) A person is guilty of stalking in the
      second degree when he intentionally:

            (a) Stalks another person; and

            (b) Makes an explicit or implicit threat
            with the intent to place that person in
            reasonable fear of:

              1. Sexual contact as defined in KRS
              510.010;

              2. Physical injury; or

              3. Death.

KRS 508.150.

       (1)(a) To “stalk” means to engage in an
       intentional course of conduct:
           1. Directed at a specific person or
       persons;

            2. Which seriously alarms, annoys,
            intimidates, or harasses the person or
            persons; and

            3. Which serves no legitimate purpose.

      ...




                             -11-
                     (2) “Course of conduct” means a pattern of
                     conduct composed of two (2) or more acts,
                     evidencing a continuity of purpose . . . .

               KRS 508.130.

                     To summarize, for an individual to be
                     granted [a DVO] for stalking, he or she must
                     at a minimum prove by a preponderance of
                     the evidence that, an individual intentionally
                     engaged in two or more acts directed at the
                     victim that seriously alarmed, annoyed,
                     intimidated, or harassed the victim, that
                     served no legitimate purpose, and would
                     have caused a reasonable person to suffer
                     substantial mental distress, and that these
                     acts may occur again. Additionally, the
                     individual must prove that there was an
                     implicit or explicit threat by the perpetrator
                     that put the victim in reasonable fear of
                     sexual contact, physical injury, or death.

Kiser, 2019 WL 169204, at *4-5 (citing Halloway, 532 S.W.3d at 162 (citations

omitted) (giving grounds for IPO for stalking)).

               Timothy asserts that there was no such course of conduct or threat of

violence or harm on his part. We disagree. Julietta’s testimony at the September

10, 2019, hearing amply supports the trial court’s finding she had established by a

preponderance of the evidence that stalking had occurred and that it was likely to

occur again.

               Julietta explained that after she filed for divorce, Timothy sent her so

many texts that she became overwhelmed enough to block him. After she blocked


                                          -12-
him, he started sending emails, which she also blocked. His conduct made her feel

stressed, concerned, and scared. Julietta testified that Timothy’s whole behavior

was just “odd.” Timothy would stalk her at her house. On one occasion in May of

2019, Julietta was walking her dog. Timothy got out of his car, started hugging her,

said he still loves her, and wanted to have sex with her “on Ecstasy.” Julietta

testified she has never used Ecstasy, that she had no desire to do so, and that she

did not want to have sex with him.

             Julietta testified that she had to go to Labor Relations at work after it

was reported that Timothy was harassing her while she was working. It was her

understanding that Timothy was ordered to stay away. However, he did not. After

she met with Labor Relations, Julietta testified about a particular incident when

Timothy approached her at work and had physical contact with her; i.e., that he

smacked her on her “butt” and said that he wanted to “f…” her. In August 2019,

she went to Labor Relations again and had to give a statement because Timothy

had been stalking her in the parking lot. Julietta testified that Timothy showed up

at McAllister’s Cafeteria when she went to meet her son one day and that he has

shown up when she has gone to the grocery, always professing his love.

               She testified that on August 4, 2019, she called the police because

Timothy had shown up at her house six or seven times within an hour and his

behavior was scaring her. On August 5, he showed up at her house again -- twice


                                         -13-
within 15 minutes. When asked if she had taken any actions to protect herself,

Julietta explained that she contacted Labor Relations at work, called the police, and

took out the EPO. She now has a gun (which she did not have before) because she

is afraid of what Timothy might do, noting that he is seeing a therapist. Julietta

further testified that there have been occasions when Timothy would be out in the

parking lot waiting for her when she went out to her vehicle on her break. She

testified that he has left her a couple of love notes on her windshield.

             Timothy’s disregard for the EPO supports the trial court’s finding that

stalking may again occur. On October 15, 2019, Julietta testified that since their

last court date, she had seen Timothy’s car driving into her subdivision and that he

had shown up both in her work area and in the parking lot.

             In light of the testimony and evidence, the trial court concluded that

Julietta was in bodily fear; i.e., she was put in reasonable fear of physical injury by

Timothy’s intimidating conduct -- which was an implicit threat. See Marcum v.

Meng, No. 2020-CA-0134-ME, 2020 WL 5494615, at *3 (Ky. App. Sept. 11,

2020) (Argument that appellant never made any verbal threats of harm

“unavailing.” Appellant’s actions could be taken as an implicit threat.).

             In appeal No. 2019-CA-1707-ME, Timothy contends that the trial

court erred in refusing to issue a protective order on his behalf. We disagree.

Timothy simply re-argues his case. As it was its prerogative to evaluate witness


                                         -14-
credibility, the trial court specifically found that Timothy “is not credible in his

allegations.” As this Court explained in Bailey v. Bailey, 231 S.W.3d 793, 796

(Ky. App. 2007):

             A family court operating as finder of fact has extremely
             broad discretion with respect to testimony presented, and
             may choose to believe or disbelieve any part of it. A
             family court is entitled to make its own decisions
             regarding the demeanor and truthfulness of witnesses,
             and a reviewing court is not permitted to substitute its
             judgment for that of the family court, unless its findings
             are clearly erroneous.

             We are persuaded that the trial court did not err in denying Timothy

relief. Consequently, we AFFIRM the orders of the trial court granting a DVO to

Julietta and dismissing Timothy’s petition for a protective order.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                       NO BRIEF FOR APPELLEE

 F. Todd Lewis
 Louisville, Kentucky




                                          -15-